Citation Nr: 0903376	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a hearing before the Board at the RO 
in September 2006; the undersigned Veterans Law Judge 
presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Board previously issued a decision in this case in 
November 2006 that denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in July 2008 
that vacated the Board's November 2006 decision and remanded 
the case for further action as set forth in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the Joint Motion found that the Board had failed to address 
the credibility of certain lay statements by the veteran 
regarding his exposure to gunfire noise and the presence of 
hearing loss and tinnitus during service, as well as the 
worsening of his hearing loss and tinnitus over the years 
since his separation from service.  The Joint Motion also 
found that the Board had not assessed the competency or 
probative weight of those statements as evidence of 
continuity of symptomatology.  


In addition, the Joint Motion found that the report of a 
January 2004 VA compensation examination was inadequate for 
rating purposes because the examiner had clearly 
misunderstood the veteran's statements, and had based his 
medical opinion regarding the etiology of the veteran's 
hearing loss and tinnitus, at least in part, on that 
misunderstanding.  Specifically, the veteran had reported to 
the examiner that he had first noticed his hearing loss and 
"head noise" in November 1951 while processing troops bound 
for combat in Korea, at which time he was serving as a 
company clerk.  The examiner indicated that the veteran then 
reported that the head noise had started at the same time he 
noticed problems hearing - November 1951.  The veteran 
denied experiencing other symptoms of hearing loss in 
November 1951, specifically, ear pain, dizziness, numbness of 
the face, arms, or extremities, or drainage from the ears.  
The examiner noted that the veteran did not date his 
complaint of hearing loss and tinnitus from basic training 
and rifle practice and did not indicate his belief that his 
hearing loss was due in whole or in part to basic training.  
After reviewing the report of a January 2004 private 
audiologist, as well as his current examination, the examiner 
concluded that, "[i]t is less likely as not that the 
complaint of subjective tinnitus is due to acoustic trauma, 
hazardous noise exposure, or other events while in service."  
He also stated that, "[i]n the opinion of the examiner, it 
is a medical certainty that hearing loss is not due to 
acoustic trauma, hazardous noise exposure, or other events 
while in service."  The examiner further commented that, 

It is extremely unlikely that the noise 
exposure, as reported by the veteran, was 
sufficient to have caused end organ 
damage associated with noise induced 
hearing loss or the onset of tinnitus.  
We are not aware of any credible research 
that suggests a hearing loss may be due 
to the sound produced by a group of men 
waiting in line or engaged in processing 
to a combat zone.  Crowd noise, such as 
found at rock concerts and major sporting 
events, are noise hazardous and have the 
potential to cause hearing loss or 
tinnitus but this is not the 
circumstances reported by the veteran.  
In addition, the veteran's history lacks 
symptoms associated with hearing loss - 
especially one with the appearance of a 
sudden onset.  

The Joint Motion indicated that the opinion was based, at 
least in part, on the examiner's erroneous interpretation of 
the veteran's statement as intending to attribute his hearing 
loss to crowd noise he encountered while processing troops 
bound for Korea.  

The Board also notes that, at his Board hearing, the veteran 
described his exposure to M1 rifle fire on the rifle range, 
which he believed caused his hearing loss.  He also denied 
any significant hazardous noise exposure since his separation 
from service.  

Thus, the Board must remand this case, as discussed in the 
Joint Motion, to obtain another medical opinion that properly 
considers the veteran's lay statements regarding the onset of 
his hearing loss and tinnitus during service, as set forth 
above.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
evaluation by an ear, nose, and throat 
physician.  The claims file and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination.  Ask the examiner to provide 
an opinion regarding the likelihood 
(i.e., 50 percent probability or greater) 
that any current hearing loss or tinnitus 
is due to injury or disease in service.  
The examiner's opinion should 
specifically discuss the relevance of and 
the weight given to the veteran's 
reported history of noise exposure during 
service and also the circumstances of his 
first noticing hearing loss and tinnitus 
during service.  The opinion should be 
supported by adequate rationale.  

2.  Then, readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus.  If 
the benefit sought is not granted to his 
satisfaction, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

